Title: The Formation of the Grand Ohio Company, [June? 1769]
From: Franklin, Benjamin
To: 


The two documents that follow are closely connected. Both were products of the obscure and complicated process by which a group, known as the “suffering traders,” that claimed Indian lands west of the Alleghenies was transformed into an Anglo-American company with political influence and grandiose ambitions. Neither of the documents can be precisely dated. The first is a rough draft, in Franklin’s hand, of the organization of the Company; the second is a petition from it, which is endorsed as having been read before the Privy Council on July 24, 1769. The two were presumably composed at almost the same time.
The treaty signed at Fort Stanwix in November, 1768, provided for a large cession by the Indians of land south of the Ohio River to compensate the “suffering traders” for their earlier losses. The treaty was not valid until approved by the crown, and to secure approval William Trent and Samuel Wharton came to England early in 1769. Their consultations with Franklin and others soon convinced them that the best hope for the traders was to expand their group by including a number of Englishmen influential in politics, among them John Sargent and the Hon. Thomas Walpole. The idea had obvious advantages for both sides: the politicians acquired land claims that might mean riches; the Americans acquired the political support that they needed in order to get the Fort Stanwix agreement confirmed. The next step was to block out the structure of the new organization, which was officially known as the Grand Ohio Company, but also went by the name of the Walpole Company and, somewhat later, the Vandalia Company.
Franklin’s sketch of the articles of government reads as if they had been hammered out in a group discussion. Some of the marginal comments probably reflect his own ideas, some those of others at the meeting. In any case the articles were subject to further discussion through the rest of the year, and did not take final form until December.
The petition to the King raises a number of questions. The first is whether it was the only petition from the Company, or one of several at approximately the same period. Samuel Wharton, writing some years later, twice referred to a petition in June, 1769, that was signed by a small committee; at one time he listed the members as Franklin, Walpole, Sargent, and himself; at another time he added Thomas Pownall. Samuel Wharton and Franklin, writing in 1779, referred to a petition in June, 1769, that was signed by themselves on behalf of an Anglo-American group. In both cases the aim was the same as that of the petition below, to secure for the Company the right to buy 2,400,000 acres of American land. This evidence could be read to mean that three petitions asking for the same thing, each with a somewhat different list of signers, were submitted within a period of a few weeks; but such redundancy would have been absurd. We are convinced that all these references are to a single document, the one we print, and that the signers were the numerous names that appear there, and not the small committee Wharton mentioned, or Wharton and Franklin alone. Those two agree on the June date, which we have no reason to question and which is reasonable for a petition that reached the Privy Council in late July. The articles of organization preceded, as the first one makes clear, the drafting of the petition; and we believe that June was the most probable date for both.
  
I. Heads of the Articles Relating to the Land Concern

   
   AD: American Philosophical Society



  Heads of Articles [June?, 1769]

Apply to the King for a Grant of 2,400,000 Acres to be located in such Places as shall be hereafter agreed by the Company.
The Land to be divided by the Company into 60 Shares 40,000 each.
No Partner to hold less than a Share or [in margin: and no Person.] to have right to a Vote if he holds less.
Name of the Company.
A Majority in [blank] Days after Exec[uting] the Articles, to chuse a Committee and Treasurer for Management who are to keep Minutes to continue a year.
Election to be annual. Committee and Treasurer of preceding Year to deliver up the Books &c. to their Successors.
Committee and Treasurer to meet twice a Year, or oftner, and may call a general Meeting.
Quorum to consist of [blank] shall have full Power to order the Company’s Affairs, except such as are explicitly provided for by these presents. [In margin: May they not chuse other Agents?]
Any of the Company may examine the Papers.
In Case of Death, Absence or Incapacity, surviving or remaining Members shall act for the whole Interest. Heirs, Ex[ecuto]rs Adm[inistrato]rs or Assigns to have no vote. [In margin: Their Interest however to be taken care of.]
Partnership to continue 10 Years.
Wm. Trent and S. Wharton constituted standing Agents in N America during the Continuance of the Partn[ershi]p with the sole and absolute Power of locating in such Manner as they shall think fit.
The Company shall furnish said Wharton and Trent with such Sum or Sums of Money or with full Power to draw, as shall be sufficient to pay all Charges and Expences which shall in any wise accrue in surveying, dividing, lotting &c and for all purposes relative thereto.
Said Tr. and Wh. with or any three [in margin: too few] of them to have full and absolute Power to sell the Lands in such Quantities and for such Conditions, as they shall judge most for the Benefit of the Company.
A Quantity [blank] reserved, and not to be sold, unless directed by a Majority of the Company.
A Sum not exceeding [blank] Pounds per Share shall be advanced by each of the Parties unto Tr. and Wh. and others, to be disbursed in building Saw Mills Grist Mills and other Buildings on the Land, and in purchasing Waggons and Horses for the Use of the Company aforesaid. And the said Tr. and Wh. and [blank] shall every year send Accounts, and remit the Moneys, to be divided by the Committee and Treasurer.
That the said Tr. and Wh. and [blank] or a Majority of these Agents of the Company during the Continuance of the Copartnership shall have power to grant Lands for publick Uses.
That the said Tr. and Wh. and [blank] shall keep fair and regular Minutes of all their Transactions, and transmit them.
The said Tr. and Wh. shall not receive or be intitled to any Consider[ation] for their Trouble, the Company paying for 5 Shares or 200,000 Acres for them. [In margin: Query, is this intended the first Payment only, or all future Incidents?]
No one of the Company to be allowed any Comm[issio]n for his Trouble Expences to be borne equally by each Share.
Each Partner’s Share liable to the Company’s Demands against its Owner. Any Partner refusing or neglecting to pay his Part, shall have one 60th of his Share sold by Order of the Majority.

Lastly. At the End of the Term, all the Lands to be divided, and Lots to be drawn, to be held afterwards in severalty.
 
Endorsed: Heads of the Articles relating to the Land Concern.
 
II. Franklin, Thomas Walpole, et al: Petition to the King

   
   DS (copy): Public Record Office



  [June?, 1769]
  To the Kings most Excellent Majesty in Council
The humble Petition of Thomas Walpole, Richard Walpole, Richard Jackson, Sir George Colebrooke, Thomas Pownall, Benjamin Franklin, Thomas Pitt, Lauchlin Macleane, Moses Franks, Jacob Franks, Henry Dagge, Aaron Franks, Napthali Franks, Anthony Todd, John Foxcroft, James Dagge, John Dagge, and Robert Trevor, on behalf of themselves and others their Associates.
Sheweth
That there is a large and extensive Tract of Land situate at the back of the British Settlements in Virginia in North America which the Sachems and Chiefs of the six Confederate Nations and of the Shawenesse Delawares Mingoes, of Ohio and other dependent Tribes have by Deed of Conveyance bearing date the 4th day of November 1768, granted bargained Sold released and confirmed to Your Majesty which said Tract of Land is at present vacant and unsettled by any of Your Majestys Subjects.
That your Petitioners are desirous to become Purchasers from Your Majesty of Two Million four hundred thousand acres part of the said Tract and will be ready to pay for the same such price and to be subject to such Quit Rents as shall be thought reasonable so soon as the same shall be Surveyed and the boundary Line of the said Tract shall be finally settled between Your Majesty and the said six Nations.
That Your petitioners humbly propose that a Grant of the said Two Million Four hundred thousand Acres of Land under the Great Seal of Great Britain shall be made to Your petitioners and their Heirs and Assigns and that in such Grant shall be particularly specified the several and respective Boundaries and Limits within which the Lands thereby granted shall be located or set out so as to render the Description thereof fixed and certain.
That your petitioners are the first Adventurers who have proposed to purchase from Your Majesty Lands on the Continent of America and to make a Settlement there which it is apprehended will be of great Emolument to Government in point of Revenue and to Great Britain in point of Commerce as being a Frontier towards the Indians with whom Your petitioners promise themselves they shall be able to Cultivate and Secure in the most effectual manner a continuance of Peace and Harmony and by a more advanced situation be enabled to extend the Indian Trade to more numerous and remote Nations and they therefore humbly hope that this their undertaking will meet with Your Majesty’s Royal Encouragement by making the Grant of the said Lands free from the payment of Quit Rents to be reserved thereon for the space of Twenty Years from the date of the Grant.
Your Petitioners therefore most humbly Pray that You would be pleased to take the promises into Your Royal Consideration and to Grant unto them such Lands as aforesaid in such manner and upon such Terms as are hereinbefore proposed.


Thomas Walpole
Jacob Franks


Richd. Walpole
Henry Dagge


Rd. Jackson
Aaron Franks


G. Colebrooke
N. Franks


T. Pownall
Anthony Todd


B. Franklin
John Foxcroft


Thos. Pitt
Jas. Dagge


L. Macleane
Jno. Dagge


Moses Franks
Rt. Trevor.



  
Endorsed: Copy
Petition of Thomas Walpole Esqr. and others, Praying for a Grant of a Tract of Land at the back of the Settlements in Virginia, with an Offer to become purchasors thereof from the Crown.

  
    R
  24th. July 1769.
    
  
    
    14th. August 1769.
  
  
  Referr’d to a Committee.
  
  
    
    20th November 1769.
  

  Referr’d to the Board of Trade.
  
  
    £1: 1s.
  
  

Board of Trade
 
   
     
  Read
24 July
}
1769



  14 Aug

     
       
       20 Nov.
       
       1769.
     
   
  
Referred


